DETAILED ACTION
This office action is a response to a communication made on 04/01/2022.
Claims 1, 4, 13 and 14 are currently amended.
Claim 2 is canceled.
Claims 15-17 are new.
Claims 1, and 3-17 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17164865, filed on 03/31/2020.


Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-10, filed 04/01/2022, applicant argues that, “Ishii does not appear to disclose “count[ing], for each of the plurality of execution servers, reception of requests in the respective execution servers and sum[ing] the reception of requests for the plurality of execution servers to acquire a total value of a number of reception of requests as a load of the plurality of execution servers.” Thus, at least the noted feature of claims 1, 13 and 14 also distinguishes over Ishii. The noted feature also distinguishes over Mototaka as evidenced, for example, by the Office Action. That is, the Office Action does not assert Mototaka as disclosing the noted feature.”
Examiner: Applicant’s arguments with respect to claim(s) 1, 13 and 14 have been considered but are moot in regards to reference Ishi. However, Akiwaza teaches counting, for each of the plurality of execution servers because Col-4, II. 13-30, teaches four units of file servers 100, 110, 120 and 130 as plurality of execution servers. Akiwaza also teaches reception of requests in the respective execution servers and sum the reception of requests for the plurality of execution servers to acquire a total value of a number of reception of requests as a load of the plurality of execution servers because Col-2, II. 52-54, teaches the load information is measured by counting the number of respective file access requests left unprocessed of the plurality of file servers, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Col-8, II. 32-33, i.e. monitoring file access loads for respective file servers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiwaza et al. (US 5548724), hereinafter “Akiwaza” in view of Joshi et al. (US 9438488 B2), hereinafter “Joshi”, and further in view of Mototaka et al. (JP 2014222451A), hereinafter “Mototaka”. Mototaka cited in applicant IDS filed 02/02/2021. An English translation has been added with this application.  

With respect to claim 1, Akizawa discloses a monitoring system comprising: 
a plurality of terminal devices (Fig. 1, i.e. client computers 10, 20 and 30);
a plurality of execution servers configured to execute requests received from the terminal devices (Fig. 1, Col-4, II. 17-21, i.e. the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50); and
a monitoring server (Col-4, II. 17-21,  i.e. file servers 100, 110, 120 and 130 forming the file server system 90 are monitoring server), 
the plurality of execution servers each is set as one of a leader server which executes processes and a follower server other than the leader server and (Col-4, II. 64-65, i.e. The file servers 110, 120 and 130 other than the master file server 100 in FIG. 1, wherein file servers are a set of master server,  See Fig. 1, Col-7, II. 41-45, i.e. determines whether it is access to the file storage device 700 for which the master file server 100 (i.e. leader server) takes charge of access control or access to file storage devices 710 to 730 for which the other file servers 110 to 130 (i.e. follower servers) take charge of access control (a step 651)), and execute a first distribution method (see Fig. 6, Col-3, II. 5-7 and II. 10-12, i.e. a first communication control means for controlling communication with another file server through the network, Col-5, II. 45-48, i.e. Processing’s of distributed placement of files and selection of the access objective file server in accordance therewith are performed, Col-6, II. 2-11, i.e. The file storage modes include local and remote) 
in which the leader server receives all read requests and all write requests from the plurality of terminal devices (see Fig. 9, Col-4, II. 12-17, 33-35 and 57-59, i.e. In each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system…In the master file server 100, a remote file access processing means 300 for receiving a file access request issued from a client computer…The file storage means 700 for which the master file server 100 takes charge of write-read, Col-6, II. 55-60, i.e. When a file access request or a processing request including file access is generated through execution of an application program 11 in any client computers 10, 20 and 30 (i.e. terminal devices), a remote file access request program 13 is activated, and the processing request is transmitted to a master file server 100 (i.e. leader server) through the local area network 50) and execute copying in which results of execution of the write requests are copied to the follower server (Col-8, II. 12-15, i.e. the file and the duplicate file thereof are stored in two file servers having the lightest load at time of writing file, the combination of two file storage devices in which mirror files having the same contents are stored), and
a second distribution method (See Fig. 6, Col-3, II. 10-12) in which all of the plurality of execution servers receive the write requests from the plurality of terminal devices (Col-4, II. 12-21, i.e. each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system 90. To be concrete, the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50) and one of the plurality of execution servers receives the read requests from the plurality of terminal devices (Col-9, II. 10-15, i.e. The communication control program 211 transmits the file access request to the master file server 100 through the LCMP network 900. The master file server 100 determines the file server for storing the file or the file server for executing read by the file control program 501 similarly to the embodiment shown in FIG. 1), and wherein the monitoring server includes a processor configured to:
cause the plurality of terminal devices (Fig. 1, i.e. client computers 10, 20 and 30 are terminal devices)  and the plurality of execution servers (Fig. 1, i.e. file servers 100, 110, 120 and 130 are execution servers)  to execute the first distribution method (Col-9, II. 23-25, i.e.  Areas 1-1, 1-2, 1-3 and 1-4 are provided in the first file server 100, but those are areas executed by the file control program 501 (i.e. first distribution method)) ,
cause the plurality of terminal devices (Fig. 1, i.e. client computers 10, 20 and 30 are terminal devices) and the plurality of execution servers (Fig. 1, i.e. file servers 100, 110, 120 and 130 are execution servers) to execute the second distribution method (Col-9, II. 26-28, i.e. areas 2-1,2-2, 2-3 and 2-4 are provided in the second file server 110 but controlled by the file control program 511),
count, for each of the plurality of execution servers (Col-4, II. 13-30, teaches four units of file servers 100, 110, 120 and 130 as plurality of execution servers), reception of requests in the respective execution servers and sum the reception of requests for the plurality of execution servers to acquire a total value of a number of reception of requests as a load of the plurality of execution servers (Col-2, II. 52-54, teaches the load information is measured by counting the number of respective file access requests left unprocessed of the plurality of file servers, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Col-8, II. 32-33, i.e. monitoring file access loads for respective file servers),
select one of the first distribution method and the second distribution method in accordance with the load (Col-10, II. 14-18, i.e. The loads of respective file servers are monitored with the bridge unit 60, and a file server for transmitting the file access request distributed based on the loads is selected when the bridge unit receives the file access request from a client computer).
Akizwa teaches a first communication control means for controlling communication with another file server through the network, and a second communication control means for controlling communication with the client computer, Col-3, II. 5-7 and II. 10-12, Processing’s of distributed placement of files and selection of the access objective file server in accordance therewith are performed, Col-5, II. 45-48, the file storage modes include local and remote, Col-6, II. 2-11. However, Akizawa remain silent on instruct the plurality of terminal devices and the plurality of execution servers to execute the selected distribution method.

Joshi discloses instruct the plurality of terminal devices and the plurality of execution servers to execute the selected distribution method (Col-29, II. 15-17, i.e. set of executable instructions capable of connecting to and communicating to the appliance 200, client 102 (i.e. clients 102a-102n) or vServer 275 (i.e. servers 275a-275n), Col-71, II. 13-18, i.e. the selection of a slave server may be made based on a load balancing scheme. The intermediary can detect the amount of network activity of each slave server, and can select the slave server under the least load in order to balance the average load on each of the slave servers).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akizawa’s system with instruct the plurality of terminal devices and the plurality of execution servers to execute the selected distribution method of Joshi, in order to select the distribution mode via instruction (Joshi).

Akizwa Col-5, II. 56-59, teaches measuring the loads of respective file servers (respective execution servers) by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers. However, Akizaawa in view of Joshi remain silent on the second distribution method is selected in a case where total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold.

Mototaka discloses the second distribution method is selected in a case where total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold (¶0034, i.e. a database management system 500 including the master server 200 and the slave server 300. It has a function to estimate (i.e. total value) the load of the whole (the whole system) for each writing/reading method. Also, the load estimation unit 240 can use the load of this system as a system load index value ¶0069, i.e. When the load is equal to or higher than the threshold a, the mode switching determination unit 255 switches the writing mode from the completely synchronized writing mode (completely synchronized mode) to the semi-synchronous writing mode (semi-synchronous mode), ¶0073, i.e. when the load on the entire database management system 500 for which the semi-synchronous write method is set is less than the threshold β, the method switching determination unit 255 switches the write method to the fully synchronous write method. see ¶0035).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akiawa’s system with change the distribution mode based upon the measured load of Mototaka, in order to determine switching method when the load is greater or less than the threshold (Mototaka).


With respect to claim 3, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein
the processor is configured to assign the execution servers that execute the read requests in the second distribution method such that the read requests are not concentrated in a specific one of the execution servers (Akizawa, Col-2, II. 46-51, i.e. the load information of the plurality of file servers taking charge of respective plurality of file storage devices where the read objective files are stored is measured so as to select one file server having the lightest load, and a file read request is issued to the file server) and instruct the plurality of terminal devices the execution servers to which the read requests are to be transmitted (Joshi, Col-29, II. 15-17, i.e. set of executable instructions capable of connecting to and communicating to the appliance 200, client 102 (i.e. clients 102a-102n) or vServer 275 (i.e. servers 275a-275n), Col-71, II. 13-18, i.e. the selection of a slave server may be made based on a load balancing scheme. The intermediary can detect the amount of network activity of each slave server, and can select the slave server under the least load in order to balance the average load on each of the slave servers).

With respect to claim 4, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein the load includes the total value of a number of the write requests and a number of the read requests transmitted from the plurality of terminal devices to the plurality of execution servers ((Akizawa, Col-9, II. 34-38, teaches a function of distributing the extracted file write request among file control programs of respective file servers in consecutive order, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Mototaka, ¶0034, i.e. a database management system 500 including the master server 200 and the slave server 300. It has a function to estimate (i.e. total number of) the load of the whole (the whole system) for each writing/reading method. Also, the load estimation unit 240 can use the load of this system as a system load index value, see ¶0126).

With respect to claim 5, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein the load includes an average value of response time periods from transmission of the read requests and the write requests by the plurality of terminal devices to reception of results by the plurality of terminal devices (Akizwa Col-5, II. 56-59, teaches measuring the loads of respective file servers (respective execution servers) by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Mototaka, ¶0077, i.e. the processing time calculation processing unit 230 (FIG. 2) of the database management system 500 calculates the average value of the response processing time periodically, ¶0111, i.e. the load estimation unit 240 to calculate an average value of response processing times (also referred to as average response processing time) based on the processing time and the response time (step S303)).


With respect to claim 9, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 8, wherein
the leader server starts the execution result copying after completion of execution of the write requests that have not been executed and the read requests that have not been executed (Akizwa, Col-4, 57-59, i.e. The file storage means 700 for which the master file server 100 takes charge of write-read thereof, Col-7, II. 19-30, i.e. The information of the file server for storing these files and duplicate files is recorded as a server identifier in the file attribute table 508, and a load information monitoring program.505 is activated. In the read request scheduling program 503…it is determined which of the file body or the duplicate is to be read by referring to the load information table).

With respect to claim 10, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 9, wherein,
when switching to the first distribution method is performed (Akizawa, Col-10, II. 14-18,), the follower 20 server starts the execution result copying by the leader server after the completion of the execution of the write requests that have not been executed and the read requests that have not been executed (Akizawa, Col-2, II. 44-51, i.e. when the file access request from the client computer is a file read request and the read objective file is of a mirror structure, the load information of the plurality of file servers taking charge of respective plurality of file storage devices where the read objective files are stored is measured so as to select one file server having the lightest load, and a file read request is issued to the file server, Col-6, II. 60-66, i.e. The communication through the local area network 50 is executed by using communication control programs 17 and 201 loaded on the client computer and the master file server 100, respectively. When the file access request is sent to the master file server 100, a remote file access processing program 301 of the file server 100 is activated).

With respect to claim 11, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein
the read requests are messages that request reading of data and notifying the terminal devices of the read data (Akizawa, See Fig. 4 and Fig, 9, Col-6, II. 55-58), and wherein
the write requests are messages that request the servers to perform predetermined processes (Akizawa, see Col-5, II. 51-54).

With respect to claim 12, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein
the first distribution method includes a passive replication method, and the second distribution method includes an active replication method (Akizawa, Col-7, II. 15-19, and II. 25-30,  i.e. , when a duplicate of a file is produced and stored in another file server, a file server having a small number of access request left unprocessed as the file server for storing a duplicate of the file by referring to the load information table 509 again, When the file is stored not only in one file server, but also the duplicate thereof is stored in another file server, it is determined which of the file body or the duplicate is to be read by referring to the load information table 509, and the load information monitoring program.505 is activated).

With respect to claim 14, Akiwaza discloses a non-transitory computer-readable recording medium having stored therein a program for causing a leader server to execute processes to be monitored, 
the leader server executes the processes in a monitoring system that includes a plurality of terminal devices, a plurality of execution servers configured to execute requests received from the terminal devices (Fig. 1, i.e. client computers 10, 20 and 30), Fig. 1, Col-4, II. 17-21, i.e. the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50 ), and a monitoring server (Col-4, II. 17-21,  i.e. file servers 100, 110, 120 and 130 forming the file server system 90 are monitoring server),
the plurality of execution servers each is set as one of the leader server which executes processes and follower server other than the leader server (Col-4, II. 64-65, i.e. The file servers 110, 120 and 130 other than the master file server 100 in FIG. 1, wherein file servers are a set of master server,  See Fig. 1, Col-7, II. 41-45, i.e. determines whether it is access to the file storage device 700 for which the master file server 100 (i.e. leader server) takes charge of access control or access to file storage devices 710 to 730 for which the other file servers 110 to 130 (i.e. follower servers) take charge of access control (a step 651)) and execute a first distribution method (see Fig. 6, Col-3, II. 5-7 and II. 10-12, i.e. a first communication control means for controlling communication with another file server through the network, Col-5, II. 45-48, i.e. Processing’s of distributed placement of files and selection of the access objective file server in accordance therewith are performed, Col-6, II. 2-11, i.e. The file storage modes include local and remote), wherein
in which the leader server receives all read requests and all write requests from the plurality of terminal devices (see Fig. 9, Col-4, II. 12-17, 33-35 and 57-59, i.e. In each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system…In the master file server 100, a remote file access processing means 300 for receiving a file access request issued from a client computer…The file storage means 700 for which the master file server 100 takes charge of write-read, Col-6, II. 55-60, i.e. When a file access request or a processing request including file access is generated through execution of an application program 11 in any client computers 10, 20 and 30 (i.e. terminal devices), a remote file access request program 13 is activated, and the processing request is transmitted to a master file server 100 (i.e. leader server) through the local area network 50) and execute copying in which results of execution of the write requests are copied to a follower server (Col-8, II. 12-15, i.e. the file and the duplicate file thereof are stored in two file servers having the lightest load at time of writing file, the combination of two file storage devices in which mirror files having the same contents are stored), and
 a second distribution method (See Fig. 6, Col-3, II. 10-12) in which all of the plurality of execution servers receive the write requests from the plurality of terminal devices (Col-4, II. 12-21, i.e. each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system 90. To be concrete, the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50) and one of the plurality of execution servers receives the read requests from the plurality of terminal devices  (Col-9, II. 10-15, i.e. The communication control program 211 transmits the file access request to the master file server 100 through the LCMP network 900. The master file server 100 determines the file server for storing the file or the file server for executing read by the file control program 501 similarly to the embodiment shown in FIG. 1), 
the leader server executes
a first process In the first distribution method (see Fig. 6, Col-3, II. 5-7),  
a second process in the second distribution method (See Fig. 6, Col-3, II. 10-12, Col-8, II. 12-15), and
a switching process in which the leader server executes the first process or the second process (Col-10, II. 14-18, i.e. The loads of respective file servers are monitored with the bridge unit 60, and a file server for transmitting the file access request distributed based on the loads is selected when the bridge unit receives the file access request from a client computer), or the second process by counting, for each of the plurality of execution servers (Col-4, II. 13-30, teaches four units of file servers 100, 110, 120 and 130 as plurality of execution servers), reception of requests in the respective execution servers and summing the reception of requests for the plurality of execution servers to acquire a total value of a number of reception of requests as a load of the plurality of servers by the monitoring server (Col-2, II. 52-54, teaches the load information is measured by counting the number of respective file access requests left unprocessed of the plurality of file servers, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Col-8, II. 32-33, i.e. monitoring file access loads for respective file servers).

However, Akizawa remain silent on by following an instruction on performing of the first distribution method and the second distribution method switching to which is performed.

Joshi discloses by following an instruction on performing of the first distribution method and the second distribution method switching to which is performed (Col-29, II. 15-17, i.e. set of executable instructions capable of connecting to and communicating to the appliance 200, client 102 (i.e. clients 102a-102n) or vServer 275 (i.e. servers 275a-275n), Col-71, II. 13-18, i.e. the selection of a slave server may be made based on a load balancing scheme. The intermediary can detect the amount of network activity of each slave server, and can select the slave server under the least load in order to balance the average load on each of the slave servers).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akizawa’s system with an instruction on performing of the first distribution method and the second distribution method switching to which is performed of Joshi, in order to select the distribution mode via instruction (Joshi).

However, Akizawa in view of Joshi remain silent on the second distribution method is selected in a case where the total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold.

Mototaka discloses the second distribution method is selected in a case where the total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold (¶0034, i.e. a database management system 500 including the master server 200 and the slave server 300. It has a function to estimate (i.e. total value) the load of the whole (the whole system) for each writing/reading method. Also, the load estimation unit 240 can use the load of this system as a system load index value ¶0069, i.e. When the load is equal to or higher than the threshold a, the mode switching determination unit 255 switches the writing mode from the completely synchronized writing mode (completely synchronized mode) to the semi-synchronous writing mode (semi-synchronous mode), ¶0073, i.e. when the load on the entire database management system 500 for which the semi-synchronous write method is set is less than the threshold β, the method switching determination unit 255 switches the write method to the fully synchronous write method. see ¶0035).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akizawa’s system with change the distribution mode based upon the measured load of Mototaka, in order to determine switching method when the load is greater or less than the threshold (Mototaka).

With respect to claims 15 and 17, Akizawa in view of Joshi, and further in view of Mototaka the monitoring system according to claim 1, wherein when all of the plurality of execution servers receive the write requests in second distribution method (Akizawa, Col-9, II. 34-38, teaches the remote file access processing program 301 provided only in the first file server 100 has a function of distributing the extracted file write request among file control programs of respective file servers in consecutive order, Col-10, II. 14-18, i.e. The loads of respective file servers are monitored with the bridge unit 60, and a file server for transmitting the file access request distributed based on the loads is selected when the bridge unit receives the file access request from a client computer), the write requests for all of the plurality of execution servers are counted as one reception of requests for the total value (Akizawa, Col-9, II. 34-38, teaches a function of distributing the extracted file write request among file control programs of respective file servers in consecutive order, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akizawa in view of Joshi in view of Mototaka, and further in view of Seizi (JP 2006235736A). Seizi cited in applicant IDS filed 02/02/2021. An English translation has been added with this application.

With respect to claim 6, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, wherein, when switching to the second distribution method is performed, the leader server execute request copying in which the write requests that have been placed in a message queue of the leader server during execution of the first distribution method and that have not been executed are copied to a message queue of the follower server.
Seizi discloses when switching to the second distribution method is performed (¶0042, i.e. switch the type of cache information synchronization control processing following the change in the load status of the server), the leader server execute request copying in which the write requests that have been placed in a message queue of the leader server during execution of the first distribution method and that have not been executed are copied to a message queue of the follower server (¶0018, i.e. the data server computer 4 transmits the latest information of the cache information on the data server computer 4 to the cache synchronization service unit of each application server computer, ¶0020, i.e. The synchronization control process for the cache information to be held (i.e. placed in message queue) is determined to be the same cache synchronization control process for all servers, Masao, ¶0092, i.e. in the case where the terminal support apparatus uses the first method, the switching unit may be configured so that the load per terminal in the first method is higher than the load per terminal in the second method And switching from the first method to the second method may be performed when the expected value is larger than the expected value).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akizawa’s in view of Joshi’s system with  when switching to the second distribution method is performed, the leader server execute request copying in which the write requests that have been placed in a message queue of the leader server during execution of the first distribution method and that have not been executed are copied to a message queue of the follower server of Seizi, in order to stop mirroring the queue of the leader server to follower server (Seiji).

With respect to claim 7, Akizawa in view of Joshi, and further in view of Seizi discloses the monitoring system according to claim 6, wherein
the leader server stops the execution result copying after the request copying is completed (Seizi, ¶0037, i.e. the synchronization control processing of the cache information held in the cache in the own computer is temporarily stopped).

With respect to claim 8, Akizawa in view of Joshi, and further in view of Mototaka discloses the monitoring system according to claim 1, however, Akizawa in view of Joshi remain silent on wherein, when switching to the first distribution method is performed, the leader server and the follower server execute the write requests that have been placed in message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed and the read requests that have been placed in the message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed.
Seizi discloses wherein, when switching to the first distribution method is performed  (¶0042, i.e. switch the type of cache information synchronization control processing following the change in the load status of the server), the leader server and the follower server execute the write requests that have been placed in message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed and the read requests that have been placed in the message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed (¶0018, i.e. the data server computer 4 (i.e. leader server) transmits the latest information of the cache information on the data server computer 4 to the cache synchronization service unit of each application server computer,  ¶0020, i.e. The synchronization control process for the cache information to be held (i.e. placed in message queue) is determined to be the same cache synchronization control process for all servers, see ¶0004 and ¶0014).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akizawa’s in view of Joshi’s system with  wherein, when switching to the first distribution method is performed, the leader server and the follower server execute the write requests that have been placed in message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed and the read requests that have been placed in the message queues of the leader server and the follower server during execution of the second distribution method and that have not been executed of Seizi, in order to stop mirroring the queue of the leader server to follower server (Seiji).

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiwaza in view of Mototaka.

With respect to claim 13, Akizawa discloses a non-transitory computer-readable recording medium having stored therein a program for causing a monitoring server to execute a process for monitoring,
a monitoring system includes a plurality of terminal devices (Fig. 1, i.e. client computers 10, 20 and 30), a plurality of execution servers configured to execute requests received from the terminal devices (Fig. 1, Col-4, II. 17-21, i.e. the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50), and the monitoring server (Col-4, II. 17-21,  i.e. file servers 100, 110, 120 and 130 forming the file server system 90 are monitoring server)), the plurality of execution servers each is set as one of a leader server and execute processes and a follower server other than the leader server and execute a first distribution method ((Col-4, II. 64-65, i.e. The file servers 110, 120 and 130 other than the master file server 100 in FIG. 1, wherein file servers are a set of master server,  See Fig. 1, Col-7, II. 41-45, i.e. determines whether it is access to the file storage device 700 for which the master file server 100 (i.e. leader server) takes charge of access control or access to file storage devices 710 to 730 for which the other file servers 110 to 130 (i.e. follower servers) take charge of access control (a step 651)), 
 in which the leader server receives all read requests and all write requests from the plurality of terminal devices (see Fig. 9, Col-4, II. 12-17, 33-35 and 57-59, i.e. In each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system…In the master file server 100, a remote file access processing means 300 for receiving a file access request issued from a client computer…The file storage means 700 for which the master file server 100 takes charge of write-read, Col-6, II. 55-60, i.e. When a file access request or a processing request including file access is generated through execution of an application program 11 in any client computers 10, 20 and 30 (i.e. terminal devices), a remote file access request program 13 is activated, and the processing request is transmitted to a master file server 100 (i.e. leader server) through the local area network 50)  and  execute copying in which results of execution of the write requests are copied to the follower server (Col-8, II. 12-15, i.e. the file and the duplicate file thereof are stored in two file servers having the lightest load at time of writing file, the combination of two file storage devices in which mirror files having the same contents are stored),, and
a second distribution method (See Fig. 6, Col-3, II. 10-12) in which all of the plurality of execution servers receive the write requests from the plurality of terminal devices (Col-4, II. 12-21, i.e. each of the client computers 10, 20 and 30, an application program 11 is executed, and, when a file access request is generated with the above, a file access request is issued from a remote file access request generating means 12 to the file server system 90. To be concrete, the file access request is transmitted to a file server 100 which is specific one of four units of file servers 100, 110, 120 and 130 forming the file server system 90 from a communication control means 16 through the local area network 50)  and one of the plurality of execution servers receives the read requests from the plurality of terminal devices (Col-9, II. 10-15, i.e. The communication control program 211 transmits the file access request to the master file server 100 through the LCMP network 900. The master file server 100 determines the file server for storing the file or the file server for executing read by the file control program 501 similarly to the embodiment shown in FIG. 1), and the process for monitoring includes
a first control process that causes the plurality of terminal devices and the plurality of execution servers to execute the first distribution method (Fig. 1, i.e. client computers 10, 20 and 30 are terminal devices, Fig. 1, i.e. file servers 100, 110, 120 and 130 are execution servers, Col-9, II. 26-28, i.e. areas 2-1,2-2, 2-3 and 2-4 are provided in the second file server 110 but controlled by the file control program 511),,
a second control process that causes the plurality of terminal devices and the plurality of execution servers to execute the second distribution method (Fig. 1, i.e. client computers 10, 20 and 30 are terminal devices, Fig. 1, i.e. file servers 100, 110, 120 and 130 are execution servers, Col-9, II. 26-28, i.e. areas 2-1,2-2, 2-3 and 2-4 are provided in the second file server 110 but controlled by the file control program 511), 
a monitoring process that counts, for each of the plurality of execution servers Col-4, II. 13-30, teaches four units of file servers 100, 110, 120 and 130 as plurality of execution servers), reception of requests in the respective execution servers and sums the reception of requests for the plurality of execution servers to acquire a total value of a number of reception of requests as a load of the plurality of execution servers (Col-2, II. 52-54, teaches the load information is measured by counting the number of respective file access requests left unprocessed of the plurality of file servers, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers, Col-8, II. 32-33, i.e. monitoring file access loads for respective file servers); and
a switching process that selects one of the first distribution method and the second distribution method in accordance with the load (Col-10, II. 14-18, i.e. The loads of respective file servers are monitored with the bridge unit 60, and a file server for transmitting the file access request distributed based on the loads is selected when the bridge unit receives the file access request from a client computer), and executes the first control process or the second control process (Col-6, II. 60-64, i.e. The communication through the local area network 50 is executed by using communication control programs 17 and 201 loaded on the client computer and the master file server 100, respectively).

However, Akizaawa remain silent on the second distribution method is selected in a case where the total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold.

Mototaka discloses the second distribution method is selected in a case where the total value is greater than or equal to a first threshold and the first distribution method is selected in a case where the total value is smaller than a second threshold (¶0034, i.e. a database management system 500 including the master server 200 and the slave server 300. It has a function to estimate (i.e. total value) the load of the whole (the whole system) for each writing/reading method. Also, the load estimation unit 240 can use the load of this system as a system load index value ¶0069, i.e. When the load is equal to or higher than the threshold a, the mode switching determination unit 255 switches the writing mode from the completely synchronized writing mode (completely synchronized mode) to the semi-synchronous writing mode (semi-synchronous mode), ¶0073, i.e. when the load on the entire database management system 500 for which the semi-synchronous write method is set is less than the threshold β, the method switching determination unit 255 switches the write method to the fully synchronous write method. see ¶0035).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akiawa’s system with change the distribution mode based upon the measured load of Mototaka, in order to determine switching method when the load is greater or less than the threshold (Mototaka).

With respect to claim 16, Akizawa in view of Mototaka the monitoring system according to claim 1, wherein when all of the plurality of execution servers receive the write requests in second distribution method (Akizawa, Col-9, II. 34-38, teaches the remote file access processing program 301 provided only in the first file server 100 has a function of distributing the extracted file write request among file control programs of respective file servers in consecutive order, Col-10, II. 14-18, i.e. The loads of respective file servers are monitored with the bridge unit 60, and a file server for transmitting the file access request distributed based on the loads is selected when the bridge unit receives the file access request from a client computer), the write requests for all of the plurality of execution servers are counted as one reception of requests for the total value (Akizawa, Col-9, II. 34-38, teaches a function of distributing the extracted file write request among file control programs of respective file servers in consecutive order, Col-5, II. 56-59, teaches a load information monitoring program 505 for measuring the loads of respective file servers by counting the number of access requests (i.e. total value of a number or reception requests) left unprocessed of respective file servers).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458